Exhibit 10.45

October 7, 2015

 

Adam Craig

Sunesis Pharmaceuticals, Inc.

95 Oyster Point Blvd.

South San Francisco, CA 94080

 

Dear Adam:

This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that Sunesis Pharmaceuticals, Inc. (the “Company”) is offering
to you.  

1.Separation.  Your last day as an employee with the Company and your employment
termination date will be December 31, 2015 (the “Separation Date”).   Between
now and November 30, 2015, your duties and compensation will remain the
same.  Effective December 1, 2015, it is anticipated that upon agreement between
you and the Company’s CEO your schedule will be reduced so that you are only
working approximately three days per week, and your salary will be adjusted to
not less than 60% of your current base salary (with appropriate upward
adjustment from 60% if you are working more that three days per week).  

2.Accrued Salary and Paid Time Off.  On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and
withholdings.  You are entitled to these payments by law.

3.Health Insurance.  You will remain on the Company’s health insurance plan
through November 30, 2015.  Thereafter, you may continue your insurance at your
own expense under COBRA.  You will be provided with a separate notice describing
your rights and obligations under COBRA.  The Company will pay your COBRA
premium for December 2015 provided that you timely elect COBRA coverage.

4.Consulting Agreement.  If you timely sign this Agreement and allow the release
set forth herein to become effective, then the Company will engage you as a
consultant under the terms set forth below.  

a.Consulting Period.  You will serve as a consultant to the Company beginning
immediately following the Separation Date and ending on June 30, 2017 (the
“Consulting Period”); provided, however, that either party may terminate the
Consulting Period for its convenience upon thirty (30) days notice to the other
party.

b.Consulting Services.  As a consultant, you will be responsible for assisting
the Company in any area of your expertise, as reasonably requested by the
Company (the “Consulting Services”).  You will conduct the Consulting Services
at a location of your choosing.  You will exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
the Consulting Services.

1

 

 

121930875 v4

--------------------------------------------------------------------------------

c.Consulting Fee.  Provided that you (i) perform the Consulting Services, and
(ii) comply with your contractual obligations to the Company (including, without
limitation, the obligations set forth herein), then the Company will pay you a
consulting fee equal to $172,400 upon ratification of the MAA filing (payable
within thirty days after such ratification, regardless of whether the Consulting
Period has been terminated prior to such time).  Additionally, the Company will
pay you consulting fees equal to $375 per hour, subject to your submission of
monthly invoices documenting your hours.  

d.Equity.  During your employment with the Company, you were granted options to
purchase shares of the Company’s common stock.  You and the Company agree that
during the Consulting Period, the vesting on these options will
cease.  Nevertheless, during the Consulting Period, you will be deemed to be in
“continuous service” for purposes of exercising any vested shares subject to the
options, which means that you will have three (3) months following the
conclusion of the Consulting Period to exercise any vested shares.  Except as
provided in this paragraph, the options shall continue to be governed in all
respects by the governing plan documents and agreements.  You are encouraged to
obtain independent tax advice concerning your options and how the terms of this
Agreement may affect the tax treatment of the options.

e.Tax Treatment.  The Company will not make any withholdings or deductions, and
will issue you a form 1099, with respect to any consulting fees paid to you. You
will be responsible for all taxes with respect to the consulting fees, and you
agree to indemnify, hold harmless and defend the Company from any and all
claims, liabilities, damages, taxes, fines or penalties sought or recovered by
any governmental entity, including but not limited to the Internal Revenue
Service or any state taxing authority, arising out of or in connection with your
failure to pay such taxes.  You will not be responsible for claims, liabilities,
damages, fines or penalties sought or recovered by any governmental entity in
the event it is determined that your proper status is an employee as opposed to
an independent contractor.

f.Independent Contractor Status.  You agree that during the Consulting Period,
(i) you will be an independent contractor to the Company and not an employee of
the Company, and (ii) the Company will not make payments for state or federal
income tax, FICA (social security and Medicare), make unemployment insurance or
disability insurance contributions, or obtain workers’ compensation insurance on
your behalf.

g.Protection of Information.  You agree that during the Consulting Period and
thereafter, you will not use or disclose any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing consulting services for the Company.  Any and all work product you
create in the course of performing consulting services for the Company will be
the sole and exclusive property of the Company.  You hereby assign to the
Company all right, title, and interest in all inventions, techniques, processes,
materials, and other intellectual property developed in the course of performing
consulting services for the Company.

h.Limitations on Authority.  You will have no responsibilities or authority as a
consultant to the Company other than as provided above.  You agree not to
represent or

2

 

 

121930875 v4

--------------------------------------------------------------------------------

purport to represent the Company in any manner whatsoever to any third party
except with my prior written consent.  

i.Standards of Conduct; Noncompetition.  You agree not to engage in any conduct
during the Consulting Period that is detrimental to the interests of the
Company. You further agree during the Consulting Period that you will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services in the United States, nor
will you assist another person to solicit, perform or provide or attempt to
perform or provide Conflicting Services in the United States.  You and the
Company agree that for purposes of this Agreement, “Conflicting Services” means
any product, service, or process or the research and development thereof, of any
person or organization other than the Company that is substantially similar to
or competitive with a product, service, or process, including the research and
development thereof, of the Company.  Notwithstanding the above, you will not be
deemed to be engaged directly or indirectly in any Conflicting Services if you
participate in any such business solely as a passive investor in up to one
percent (1%) of the equity securities of a company or partnership, the
securities of which are publicly traded.

5.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date.   You further expressly
acknowledge and agree that you are not entitled to any severance benefits from
the Company under the terms of your offer letter from the Company or your
Executive Severance Benefits Agreement with the Company.

6.Expense Reimbursements.  You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement.  The Company will reimburse you
for these expenses pursuant to its regular business practice.  

7.Return of Company Property.  By the Separation Date or if applicable at end of
the Consulting Period, you agree to return to the Company all Company documents
(and all copies thereof) and other Company property within your possession,
custody or control, including, but not limited to, Company files, notes,
drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to), credit cards, entry cards, identification badges, and keys;
and, any materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof);
provided, however, that you are permitted to retain any Company property that is
necessary for the performance of your services under the Consulting
Agreement.  Your timely return of all such Company documents and other property
is a condition precedent to your receipt of the benefits provided under this
Agreement.

8.Proprietary Information Obligations.  You acknowledge and agree to abide by
your continuing obligations under your Confidential Information and Invention
Assignment Agreement, a copy of which is attached hereto as Exhibit A.

3

 

 

121930875 v4

--------------------------------------------------------------------------------

9.Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that:  (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law; and (e) during the term of your consultancy, you are
permitted to disclose that you are serving as a consultant to the Company.  

10.Nondisparagement.  You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, in any manner likely to be
harmful to its or their business, business reputation or personal reputation;
provided that you will respond accurately and fully to any question, inquiry or
request for information when required by legal process.  The Company The Company
agrees to use its best efforts to prevent its employees, officers and directors
from disparaging you; provided that the Company’s employees will respond
accurately and fully to any question, inquiry or request for information when
required by legal process.

11.No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12.Release of Claims.  

a.General Release.  In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent or subsidiary
entities, insurers, affiliates and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions prior to or on the date you sign
this Agreement.  

b.Scope of Release.  This general release includes, but is not limited to: (i)
all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(iii) all claims for breach of contract, wrongful termination or breach of the
implied covenant of good faith and fair dealing; (iv) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (v) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act (“ADEA”) or the California Fair Employment and Housing Act (as
amended).  

4

 

 

121930875 v4

--------------------------------------------------------------------------------

c.Excluded Claims.  Notwithstanding the foregoing, you are not hereby releasing
the Company from any of the following claims: (i) any rights or claims for
indemnification you may have pursuant to any written indemnification agreement
with the Company to which you are a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (ii) any rights that cannot
be waived as a matter of law; (iii) any rights to coverage under any D&O or
other insurance policy or (iv) any claims arising from the breach of this
Agreement.  In addition, nothing in this Agreement prevents you from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding.  

13.ADEA Waiver.  You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled.  You further
acknowledge that you have been advised, as required by the ADEA, that:  (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so); (c)
you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it.

14.Section 1542 Waiver.  In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code:  “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.”  You
hereby expressly waive and relinquish all rights and benefits under that section
and any law or legal principle of similar effect in any jurisdiction with
respect to the releases granted herein, including but not limited to the release
of unknown and unsuspected claims granted in this Agreement.

15.Indemnification.  The Company agrees to indemnify and hold you harmless from
any and all liabilities, losses, damages and expenses including advancement of
reasonable attorneys fees resulting from any and all actions demands or claims
(each a “Claim”) arising from your provision of the Consulting Services pursuant
to this agreement that were taken by you in good faith.

16.Miscellaneous.  This Agreement, including all Exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter.  It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement may not be modified or

5

 

 

121930875 v4

--------------------------------------------------------------------------------

amended except in a writing signed by both you and a duly authorized officer of
the Company.  This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns.  If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within
California.  Any ambiguity in this Agreement shall not be construed against
either party as the drafter.  Any waiver of a breach of this Agreement shall be
in writing and shall not be deemed to be a waiver of any successive
breach.  This Agreement may be executed in counterparts and facsimile signatures
will suffice as original signatures.




6

 

 

121930875 v4

--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you the best in your future endeavors.

Sincerely,

 

By: /s/ Daniel Swisher, Jr.

Daniel Swisher, CEO and President

 

 

Exhibit A – Confidential Information and Invention Assignment Agreement

 

I have read, understand and agree fully to the foregoing Agreement:

/s/Adam Craig10/7/15
Adam CraigDate 

 

7

 

 

121930875 v4

--------------------------------------------------------------------------------

 

Exhibit A

CONFIDENTIAL INFORMATION AgreemenT

 

 

8

 

 

121930875 v4